Citation Nr: 1822749	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-25 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation for depression and attention deficit disorder in excess of 30 percent for the period prior to July 29, 2017, and to an evaluation in excess of 50 percent thereafter.

2.  Entitlement to an initial evaluation for a low back disability in excess of 10 percent for the period prior to August 14, 2017, and to an evaluation in excess of 20 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to an initial evaluation for hypothyroidism in excess of 10 percent for the period prior to August 14, 2017, and to an evaluation in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from October 2000 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the claim was subsequently transferred to the RO in Roanoke, Virginia.

In the course of the instant appeal, the Veteran's claim for service connection for a left wrist disability was granted.  As that outcome represents a full grant of benefits sought on appeal, that claim is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it must remand the Veteran's appeal to allow VA to fully satisfy its duty to assist the Veteran in the development of her claim.

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  As part of its duties to assist, VA must make reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C. § 5103A(b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Here, the Veteran specifically argued in a November 2017 statement that VA had not yet considered private medical records relating to the disabilities on appeal.  Although she subsequently submitted numerous treatment records from private healthcare providers, many of these records appear incomplete.  Upon remand, VA should make reasonable efforts to obtain and consider this potentially relevant evidence before readjudicating the claim.

The record reveals that that the Veteran also was afforded VA medical examinations in August 2017 in connection with her claims for increased evaluations for her low back and right knee disabilities.  In those examination reports, the evaluating clinician stated that she was unable to state whether the Veteran experienced additional functional loss during a flare-up or after repeated use over time because the Veteran was not being examined after such repeated use over time or during a flare-up.

The Board finds that this examination report is ultimately inadequate for rating purposes.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court of Appeals for Veterans Claims (Court) determined that it was not sufficient for an examiner to state that he or she was unable to comment upon additional functional loss due to flare-ups or repeated use over time merely because the examination was not being conducted during such a flare-up or after repeated use.  Rather, the Court found that an examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  As the examination report in the Veteran's claim does not include any evidence that the examiner attempted to solicit additional information regarding the effects of flare-ups or repeated use over time on the Veteran's functional use of her back and right knee, the Board finds that the examination report is not adequate and must be returned for corrective action.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding pertinent VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, contact the Veteran and ask her to identify and authorize the release of any private treatment records relating to her low back, right knee, thyroid, and psychiatric disabilities, to include Benjamin Counseling Center, Psychological and Life Skills Associates, Inova, Washington Behavioral Health, Lake Ridge Physical Therapy, Virginia Endocrinology Consultants, and Hillendale Medical Center.  For any provider which the Veteran has identified and authorized the release of medical records, make reasonable efforts to obtain any potentially relevant treatment records and associate them with the Veteran's claims file.  Document all efforts to obtain any such records.

3.  After completing the items above, schedule the Veteran for a medical examination to determine the current severity of her low back and right knee disabilities.  The entire claims file should be made available to the examiner, who should review the record, take a detailed medical history, and perform any tests or studies deemed necessary.

The examiner is asked to take a detailed history specifically relating to the functional effects, severity, frequency, duration, and characteristics of any flare-ups in the Veteran's knee and back disabilities.  The examiner should also solicit information regarding the severity and functional effects of any functional loss attributable to repeated use over time of the Veteran's low back or right knee joints.  If any additional functional loss is identified during a flare-up or after repeated use over time, the examiner is asked to specifically provide an opinion regarding whether such functional loss results in additional loss of range of motion.  If the examiner is unable to provide such an opinion, the examiner should explicitly address the Veteran's statements regarding repeated use over time or flare-ups and explain why such an opinion is unavailable.

4.  After ensuring compliance with the items above, conduct any other development deemed necessary or reasonably raised by the record.

5.  Finally, readjudicate the Veteran's claim.  If any claim is not granted to her satisfaction, provide the Veteran and her representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




